Citation Nr: 1100097	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed as 
secondary to a service-connected condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 
1973 and from December 1990 to March 1991 with additional time in 
the Army Reserves indicated in the claims file.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined that new and material evidence had 
been submitted to warrant reopening a claim of entitlement to 
service connection for hypertension but, thereafter, denied the 
claim on the merits.

At a Decision Review Officer Conference held in May 2008, the 
Veteran withdrew claims for entitlement to an earlier effective 
date for the award of service connected disability compensation 
for depression and he also withdrew his claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for hypertension. 
Accordingly, the Board lacks further jurisdiction as to those 
matters.

In March 2009, the Veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing held at the RO; a 
transcript of that hearing is of record.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in March 2009 for further development and 
adjudicative action.  The case has been returned to the Board for 
further appellate review.  

The Board additionally requested an opinion from the Veterans' 
Health Administration during June 2010.  The requested opinion 
has been obtained and associated with the claims file. 

The Board notes that the March 2009 decision found that new and 
material evidence having been received, the Veteran's claim for 
entitlement to service connection for hypertension should be 
reopened.  Thus, the issue is accordingly indicated as 
entitlement to service connection for hypertension.

FINDINGS OF FACT

The preponderance of the evidence indicates that the Veteran's 
hypertension was not present in service or for many years 
thereafter, and is not secondary to a service connected 
condition.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service 
and may not be presumed to have been incurred or aggravated 
therein and is not secondary to a service-connected condition.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law. Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, that 
VA will notify the claimant and his representative, if any, of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform the 
claimant and his representative, if any, of which portion of the 
evidence the claimant is to provide and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
They also require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA provided the veteran adequate notice 
and assistance with regard to the claims being decided such that 
the Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 
 
A.  Duty to Notify 
 
The Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and 
Quartuccio, that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, the Court further held 
that, under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 have been revised, in part.  See 73 Fed. Reg. 23, 353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that 
VA will request that a claimant provide any pertinent evidence in 
the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The 
Court further held that notice under the VCAA must inform the 
claimant that, if the RO grants his service connection claim, it 
will then assign such an award a disability rating and an 
effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claim being decided concerning direct service connection by a 
letter dated February 2006, before initially deciding those 
claims in a rating decision dated March 2006.  
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II.  
In the aforementioned notice letter, the RO acknowledged the 
claims being decided, notified the Veteran of the evidence needed 
to substantiate those claims, identified the type of evidence 
that would best do so, informed him of the VCAA and VA's duty to 
assist, and indicated that it was developing his claims pursuant 
to that duty.  The RO also identified the evidence it had 
received in support of all of the claims being decided and the 
evidence it was responsible for securing.  The RO noted that it 
would make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed form 
authorizing the release of his treatment records if he wished VA 
to obtain such records on his behalf.  The RO also advised the 
Veteran to identify or send directly to VA all requested evidence 
to support his claims. 

The Board notes that the Veteran was not provided notice 
concerning his claim for service connection on a secondary basis.  
However, the Board finds that any insufficiency in the notice is 
harmless error, as the Veteran had actual knowledge of what was 
needed to establish service connection on a secondary basis.  The 
Board notes in this regard that the Veteran requested his VA 
provider to copy a statement that he had written, indicating that 
his hypertension is aggravated by his service-connected 
disability of trigeminal neuralgia or migraines.  Additionally, 
the Veteran reported to the VA examiner during August 2009 that 
his hypertension was secondary to his pain from his service-
connected migraine headaches and trigeminal neuralgia.  The 
Veteran's representative additionally outlined the criteria for 
service connection on a secondary basis specific to the Veteran's 
claim during the Veteran's March 2009 Board hearing.  The Board 
finds that these statements reflect actual knowledge of what is 
needed to substantiate the claim of service connection for 
service connection on a secondary basis and any defect with 
respect to the notice is cured.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007)). 
 
The content of the February 2006 notice letter does not reflect 
compliance with the requirements of the law as found by the Court 
in Dingess/Hartman.  Therein, the RO did not provide the Veteran 
information on disability ratings or effective dates to be 
assigned service-connected disabilities or effective dates to be 
assigned increased evaluations.  However, notice consistent with 
Dingess/Hartman was provided to the Veteran during July 2006.  In 
Pelegrini II, as previously indicated, the Court also held that 
VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  In 
this case, notice was provided after the initial decision; 
however, the timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claim.  The 
November 2009 statement of the case (SOC) considered the claim 
based on all the evidence of record.  This readjudication acted 
to remedy any timing defect in regard to the VCAA.  

B.  Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
medical records and post-service VA medical records, a hearing 
transcript and private treatment records.  The Veteran was 
additionally afforded a VA examination.  The Veteran does not now 
claim that there is any outstanding evidence for VA to secure in 
support of this appeal.
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) 
(holding that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect to the extent that it affects 
the essential fairness of the adjudication).
 
Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir. 2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 
2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the veteran was disabled from 
an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training 
includes duty prescribed for the Reserves. 38 U.S.C.A. § 
101(23)(A).  Reserves includes the National Guard of the United 
States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time 
duty, performed by a member of the National Guard of any State, 
is considered to be inactive duty training.  38 C.F.R. § 
3.6(d)(4). 
 
Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The regulations provide that service connection is warranted for 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 
was amended; however, under the facts of this case the regulatory 
change does not impact the outcome of the appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). 
 
A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Background

Service connection is in effect for hemicranial headache disorder 
and trigeminal or tympanic neuralgia and for associated 
depression, each evaluated as 30 percent disabling. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his hypertension began during his 
second period of active duty or, in the alternative, that his 
hypertension is secondary to a service-connected condition.

Turning to the evidence of record, the Veteran's service 
treatment records do not indicate high blood pressure readings 
during any period of active duty.  In this regard, the Board 
notes that a January 1991 service treatment record from the 
Veteran's most recent period of active duty indicates that the 
Veteran's blood pressure was 126/80 and a March 1991 service 
treatment record indicates a blood pressure reading of 110/69.  
However, a March 1991 Report of Medical History indicates that 
the Veteran told stated that he had high blood pressure.  The 
examiner additionally indicated that the Veteran had 
hypertension, ostensibly based on the Veteran's statements.  

The Veteran was afforded a VA examination during August 1991, 
approximately six months post-service.  The examination was 
performed by an internal medicine physician and reviewed by a 
different physician.  The Veteran's blood pressure was taken 
three times with the results being 124/74, 124/64, and 116/72.  
The examiner declined to diagnose the Veteran with hypertension 
and the Veteran's claim for service connection was subsequently 
denied on the basis of this post-service examination.

The Veteran's VA treatment records, dating from the time of the 
Veteran's second period of active duty, indicate that the Veteran 
was not diagnosed with hypertension until September 2004.  
Additionally VA treatment records indicate the Veteran began 
working at the VA Medical Center during 1997 until at least 2004.  

A May 2008 treatment note indicates that the Veteran presented 
his provider with a sentence to write in his chart, "Mr. 
Varnell's bp is aggravated by his sc disability of trigeminal 
neuralgia or migraines."  The provider noted that pain can 
always aggravate hypertension; she additionally noted that she 
did not have military records to discern if the Veteran had 
sustained hypertension in the military.  

The Veteran testified during March 2009 that he had high blood 
pressure readings during 1991 and heard noises in his head like a 
drum beating when he was experiencing pain.  The Veteran 
indicated that he was first given medication for hypertension in 
2004.

The Veteran was afforded a VA examination during August 2009.  
The Veteran told the examiner that he had elevated blood 
pressures while in the military but only when he was in pain and 
that he was not diagnosed as hypertensive or treated for blood 
pressure as it would return to normal.  The Veteran also 
indicated that stress caused his high blood pressure.  The 
Veteran claimed that his hypertension was secondary to the pain 
from his service connected migraine headaches and trigeminal 
neuralgia.  The examiner noted the following blood pressure 
readings:  8/73 - 112/60; 2/80 - 126/70; 12/82 - 100/60; 8/80 - 
112/78; 7/81 - 110/74; 5/86 - 96/60; 11/90 - 108/78; 1/91 - 
126/84; 3/91 - 110/68, 118/72; additionally noting that there was 
no treatment for hypertension noted in the service treatment 
records.  The examiner counseled the Veteran on the need for him 
to take hypertension medications; the Veteran declined to take 
medication to lower his blood pressure unless the hypertension 
was considered secondary to a service-connected condition.  The 
diagnosis was essential hypertension.  The examiner listed more 
than thirty blood pressures recorded since 2001, associating the 
recorded blood pressures with the Veteran's self-described pain 
levels as noted in the VA treatment records.  The outcome was 
that the Veteran had 28 elevated blood pressures and 10 normal 
blood pressures; with 7 elevated blood pressures recorded when 
the Veteran's self-described pain level was 0 and 7 elevated 
blood pressures when the Veteran's self-described pain level was 
between 2 and 8.  Thus, the examiner reiterated that the Veteran 
was not treated for hypertension during service; there were no 
elevations of blood pressure recorded while in the service; and 
the Veteran's high blood pressure is not secondary or aggravated 
by his service-connected pain issues as the Veteran had as many 
elevated blood pressure readings when he did not have pain as 
when he did have pain.  Additionally, the examiner indicated that 
the Veteran's hypertension is most likely related to his 
hyperlipidemia, obesity (BMI of 34) and his genetics or a 
combination of such factors.
 
The Veteran, following the examination, sent the VA signatory, a 
psychiatrist, (not the actual examiner) through a Veterans' 
advocate, a copy of the aforementioned March 1991 Report of 
Medical History noting hypertension; which has been associated 
with the Veteran's claims file since 1991.  The signatory 
indicated that he believed the August 2009 medical opinion was 
still good in relation to hypertension and pain; however, he 
wanted to correct the observation that the Veteran did not have 
hypertension in service.

The Board subsequently requested an opinion from the chief 
cardiologist with the Amarillo VA Medical Center.  The examiner 
indicated that he reviewed the record to include all four volumes 
of the claims file.  The examiner indicated that he first noted a 
borderline blood pressure of 160/90 during 1994 and 142/80 during 
December 1999.  The examiner noted that normal blood pressures 
were recorded during 1996, 2001 and 2002.  The examiner 
acknowledged that a March 1991 Report of Medical History 
indicated hypertension; however, the examiner additionally 
indicated that this was a report of medical history provided by 
the Veteran and although signed by a physician, did not amount to 
a diagnosis by that physician.  To conclude, the examiner 
indicated that he agreed with the prior VA examiner's opinion 
that the Veteran's current hypertension was not related to active 
service.  As a rationale, the examiner reiterated that there was 
no diagnosis of hypertension during the Veteran's period of 
active duty from December 1990 to March 1991; there was only a 
complaint of unconfirmed hypertension; and recorded blood 
pressures were well within normal limits.  Concerning the 
Veteran's claim for secondary service connection, the examiner 
noted that pain as well as fear can aggravate hypertension.  
However, the examiner noted that the Veteran's blood pressures 
are not consistently elevated at times when he complained of 
pain.  Therefore, it was the examiner's opinion that it was a 
less than 50 percent probability that the Veteran's service 
connected condition was causing blood pressure elevation.

Analysis

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension, to 
include as secondary or aggravated by the Veteran's service 
connected conditions.  

Concerning the Veteran's claim for direct service connection, the 
Board notes that although the Veteran's separation examination 
reported hypertension; there is no evidence of chronic 
hypertension either during the Veteran's active service or within 
one year of active service.  The Board notes that there is a 
discrepancy between the Veteran's March 2009 hearing testimony 
and his August 2009 statement to the VA examiner. The March 2009 
hearing transcript indicates that the Veteran had hypertension in 
service with symptomatology including hearing the blood rush in 
his head and further, that he had been treated in-service for 
hypertension.  The Veteran indicated to the VA examiner that he 
had received no treatment during service for hypertension.  The 
conflict between the two statements shows the Veteran is not a 
reliable source of information.  The VA records also do not show 
the Veteran had high blood pressure during or shortly after 
service; hypertension itself was not diagnosed until 2004, more 
than 13 years post-service. 

The Board additionally notes that the VA examination signatory 
(the psychiatrist) indicated in the August 2009 addendum that the 
Veteran had been diagnosed with hypertension during service.  
However, the Board notes that the psychiatrist relied on one 
piece of paper out of voluminous records detailing the Veteran's 
blood pressure readings and that there is no indication of 
hypertensive readings indicating such in-service.  Additionally, 
the Veteran himself indicated to the original VA examiner that he 
was not treated for or medicated for hypertension during active 
service.  

Additionally, the opinion from the VA cardiologist indicates that 
the Veteran's hypertension is not related to active service, 
noting that there was no diagnosis during active service and 
blood pressures recorded were well within normal limits.

Thus, the Board finds the opinions of the original VA examiner 
and the VA cardiologist to be more probative than the VA 
psychiatrist as the original VA examiner and the cardiologist had 
the opportunity to review the relevant treatment records in 
formulating their well thought out, very detailed opinions 
concerning the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (an opinion that is based on review of the 
medical evidence is more probative than an opinion that is based 
on the veteran's reported history).  Further, the Board finds 
that the Veteran is competent to recall that he had elevated 
blood pressure readings while on active duty, but as noted 
earlier his credibility is suspect. In any case, his opinion as 
to the onset of his hypertension is of minimal probative value as 
he is not a medical professional.

Concerning the Veteran's claim for secondary service connection, 
the Board notes that the Veteran's VA provider copied word for 
word the statement the Veteran presented during May 2008 
indicating that his hypertension is related to his service 
connected trigeminal neuralgia or migraines.  In this regard, the 
Board observes its duty to assess the credibility and weight to 
be given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board 
finds the opinions of the VA examiner  and the VA cardiologist to 
be more probative as they had an opportunity to review the 
Veteran's claims file, including the multitude of blood pressure 
readings cited over a period of many years compared to the 
Veteran's self-reported pain thresholds, and provided a thorough 
rationale for their opinions.  Thus, the preponderance of the 
evidence is against the Veteran's claim for service connection on 
a secondary basis.
 
In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).   


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


